Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Forum Energy
Technologies, Inc., a Delaware corporation (the “Company”), and C. Christopher
Gaut (“Employee”).

W I T N E S S E T H:

WHEREAS, until May 16, 2017, Employee served as the President and Chief
Executive Officer of the Company and until December 31, 2017, as Executive
Chairman of the Board of Directors of the Company (the “Board”) pursuant to that
Employment Agreement between the Employee and the Company effective as of
August 2, 2010 (the “Previous Employment Agreement”;

WHEREAS, Employee currently serves as Chairman of the Board; and

WHEREAS, the Company desires to continue to employ Employee to provide
consulting and advisory services on the term and conditions, and for the
consideration, hereinafter set forth and Employee desires to be employed by the
Company on such terms and conditions and for such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Employee agree as follows:

ARTICLE I

EMPLOYMENT AND DUTIES

1.1    Employment; Effective Date. The Company agrees to employ Employee, and
Employee agrees to be employed by the Company, pursuant to the terms of this
Agreement beginning as of January 1, 2018 (the “Effective Date”) and continuing
for the period of time set forth in Article II of this Agreement, subject to the
terms and conditions of this Agreement.

1.2    Positions. From and after the Effective Date, the Company shall employ
Employee as an advisor to the Chief Executive Officer of the Company or in such
other position or positions as the parties mutually may agree.

1.3    Duties and Services. Employee agrees to serve in the position(s) referred
to in Section 1.2 and to be available to the Company to provide such services to
the Company for approximately thirty hours per week, as well as such additional
duties and services appropriate to such position(s) which the parties mutually
may agree upon from time to time.

ARTICLE II

TERM AND TERMINATION OF EMPLOYMENT

2.1    Term. Unless sooner terminated pursuant to other provisions hereof, the
Company agrees to employ Employee for the period beginning on the Effective Date
and ending on the Expiration Date; provided, however, that if Employee’s
employment under this Agreement has not been terminated pursuant to Sections 2.2
or 2.3 by the Expiration Date, the

 

1



--------------------------------------------------------------------------------

term of employment may be extended for such period as shall be mutually agreed
by the parties. The “Expiration Date” is the date on which all equity awards
granted to Employee in his capacity as an employee of the Company prior to the
Effective Date under the Company’s long-term incentive plan have vested and all
equity awards granted in the form of stock options have been exercised or are no
longer exercisable.

2.2    Company’s Right to Terminate. Notwithstanding the provisions of
Section 2.1, the Company may terminate Employee’s employment under this
Agreement for Cause by providing Employee with notice of such termination. For
purposes of this Section 2.2, “Cause” means a good faith determination by the
Company that Employee (a) has engaged in gross negligence or willful misconduct
in the performance of his duties with respect to the Company or any of its
affiliates, (b) has materially breached any material provision of this Agreement
or any written agreement or corporate policy or code of conduct established by
the Company or any of its affiliates, (c) has willfully engaged in conduct that
is materially injurious to the Company or any of its affiliates, or (d) has been
convicted of, pleaded no contest to or received adjudicated probation or
deferred adjudication in connection with a felony involving fraud, dishonesty or
moral turpitude (or a crime of similar import in a foreign jurisdiction).

2.3    Employee’s Right to Terminate. Notwithstanding the provisions of
Section 2.1, Employee shall have the right to terminate Employee’s employment
under this Agreement for any reason whatsoever or for no reason at all, in the
sole discretion of Employee, by providing the Company with a notice of such
termination.

2.4    Effect of Termination of Employment on Compensation. Upon termination of
Employee’s employment with the Company, then all compensation and all benefits
to Employee hereunder shall terminate contemporaneously with such termination of
employment, except that Employee shall be entitled to (a) payment of all accrued
and unpaid Base Salary to the date of such termination, (b) reimbursement for
all incurred but unreimbursed expenses for which Employee is entitled to
reimbursement in accordance with Section 3.4, (c) payment of all accrued and
unused paid vacation for the calendar year in which the Date of Termination
occurs, and (d) benefits to which Employee is entitled under the terms of any
applicable benefit plan or program.

2.5    Meaning of Termination of Employment. For all purposes of this Agreement,
Employee shall be considered to have terminated employment with the Company when
Employee incurs a “separation from service” with the Company within the meaning
of section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended
(the “Code”) and applicable administrative guidance issued thereunder; provided,
however, that whether such a separation from service has occurred shall be
determined based upon a reasonably anticipated permanent reduction in the level
of bona fide services to be performed to no more than 20% of the average level
of bona fide services provided in the immediately preceding 36 months.

ARTICLE III

COMPENSATION AND BENEFITS

3.1    Base Salary. During the term of this Agreement, Employee shall receive a
minimum, annualized base salary of $160,000 (the “Base Salary”). Employee’s
annualized base

 

2



--------------------------------------------------------------------------------

salary may be increased or decreased from time to time by the Compensation
Committee of the Company in its discretion. Employee’s Base Salary shall be paid
in substantially equal installments in accordance with the Company’s standard
policy regarding payment of compensation to its employees but no less frequently
than monthly.

3.2    No Incentive Compensation. Employee shall not be eligible to participate
in the Company’s short term or long term incentive programs, except to the
extent Employee is eligible in his capacity as a director of the Company.

3.3    Other Benefits. During Employee’s employment hereunder, Employee shall be
eligible to participate in all benefit plans and programs of the Company,
including improvements or modifications of the same, which are now, or may
hereafter be, available to other employees of the Company subject to the terms
of such benefit plans and programs, and shall be entitled to vacation benefits
no less favorable than those available to him under the Previous Employment
Agreement. The Company shall not, however, by reason of this Section 4.4, be
obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any such benefit plan or program.

3.4    Expenses. The Company shall reimburse Employee for all reasonable
business expenses incurred by Employee in performing services hereunder,
including all expenses of travel and living expenses while away from home on
business or at the request of and in the service of the Company; provided, in
each case, that such expenses are incurred and accounted for in accordance with
the policies and procedures established by the Company. Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of supporting documentation reasonably satisfactory to the
Company (but in any event not later than the close of Employee’s taxable year
following the taxable year in which the expense is incurred by Employee);
provided, however, that reimbursement of any expenses shall be delayed to the
extent required by section 409A(a)(2)(B)(i) of the Code. In no event shall any
reimbursement be made to Employee for such fees and expenses after the later of
(a) the first anniversary of the date of Employee’s death or (b) the date that
is five years after the date of Employee’s termination of employment with the
Company (other than by reason of Employee’s death).

ARTICLE IV

MISCELLANEOUS

4.1    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:

 

If to Employee, addressed to:   C. Christopher Gaut   805 Kuhlman Road  
Houston, Texas 77024

 

3



--------------------------------------------------------------------------------

If to the Company, addressed to:   Forum Energy Technologies, Inc.   920
Memorial City Way, Suite 1000   Houston, Texas 77024   Attention: General
Counsel   Facsimile: (713) 583-9346

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

4.2    Applicable Law; Submission to Jurisdiction.

(a)    This Agreement is entered into under, and shall be governed for all
purposes by, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

(b)    With respect to any claim or dispute related to or arising under this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in Harris County, Texas.

4.3    No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

4.4    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

4.5    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

4.6    Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes and withholdings as may be required
pursuant to any law or governmental regulation or ruling and all other customary
deductions made with respect to the Company’s employees generally.

4.7    Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

4.8    Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.

4.9    Affiliate and Subsidiary. As used in this Agreement, (a) the term
“affiliate” as used with respect to a particular person or entity shall mean any
other person or entity which

 

4



--------------------------------------------------------------------------------

owns or controls, is owned or controlled by, or is under common ownership or
control with, such particular person or entity and (b) the term “subsidiary” as
used with respect to a particular entity shall mean a direct or indirect
subsidiary of such entity.

4.10    Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company. Except as provided in
the preceding sentence, this Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party. In addition,
any payment owed to Employee hereunder after the date of Employee’s death shall
be paid to Employee’s estate.

4.11    Survival. Termination of this Agreement shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
Without limiting the scope of the preceding sentence, the provisions of this
Article IV shall survive any termination of the employment relationship and/or
of this Agreement.

4.12    Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Employee, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Employee by the Company; provided, however, that any and all
outstanding equity awards granted to Employee under the Company’s long term
incentive plan will continue to be subject to the terms of the governing award
agreement. Without limiting the scope of the preceding sentence, all
understandings and agreements preceding the date of execution of this Agreement
and relating to the subject matter hereof including, without limitation, any
prior employment agreement between Employee and the Company or an affiliate, are
hereby null and void and of no further force and effect.

4.13    Continuing Obligations. Notwithstanding any other provision in this
Article IV, the provisions of Articles V, VI, VIII, IX, X, and XI of the
Previous Employment Agreement shall continue in full force with respect to
Employee’s employment pursuant to the Previous Employment Agreement, provided
that the “Prohibited Period” defined in Section 8.1 of the Previous Employment
Agreement shall end on December 31, 2019 and further provided that the parties
agree that Employee may provide consulting services to private equity firms
without violating Article VIII of the Previous Employment Agreement. Further,
the provisions of Articles V, VI and IX of the Previous Employment Agreement are
incorporated by reference herein and shall apply in full force to Employee’s
employment by the Company pursuant to this Agreement. For the avoidance of
doubt, the parties acknowledge and agree that, except as otherwise specifically
set forth herein, the Previous Employment Agreement was terminated by mutual
agreement of the parties thereto as of January 1, 2018.

4.14    Modification; Waiver. Any modification to or waiver of this Agreement
will be effective only if it is in writing and signed by the parties to this
Agreement.

4.15    Actions by the Board. Any and all determinations or other actions
required of the Board hereunder that relate specifically to Employee’s
employment by the Company or the

 

5



--------------------------------------------------------------------------------

terms and conditions of such employment shall be made by the members of the
Board other than Employee if Employee is a member of the Board, and Employee
shall not have any right to vote or decide upon any such matter.

4.16    Employee’s Representations and Warranties. Employee represents and
warrants to the Company that (a) Employee does not have any agreements with
Employee’s prior employer that will prohibit Employee from working for the
Company or fulfilling Employee’s duties and obligations to the Company pursuant
to this Agreement and (b) Employee has complied with all duties imposed on
Employee with respect to Employee’s former employer, e.g., Employee does not
possess any tangible property belonging to Employee’s former employer.

4.17    Delayed Payment Restriction. Notwithstanding any provision in this
Agreement to the contrary, if any payment or benefit provided for herein would
be subject to additional taxes and interest under section 409A of the Code if
Employee’s receipt of such payment or benefit is not delayed until the
Section 409A Payment Date, then such payment or benefit shall not be provided to
Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date.

[Signatures begin on next page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
February 16, 2018.

 

FORUM ENERGY TECHNOLOGIES, INC. By:  

/s/ Prady Iyyanki                                             

  Prady Iyyanki   President and Chief Executive Officer C. CHRISTOPHER GAUT

/s/ C. Christopher Gaut

 

7